

116 S3671 IS: To amend title VI of the Social Security Act to provide additional funding for States, Tribal governments, and local communities due to the Coronavirus Disease 2019 (COVID–19) public health emergency, and for other purposes.
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3671IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Reed introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo amend title VI of the Social Security Act to provide additional funding for States, Tribal governments, and local communities due to the Coronavirus Disease 2019 (COVID–19) public health emergency, and for other purposes.1.Short titleThis Act may be cited as the State & Local Emergency Stabilization Fund Act of 2020.2.Additional funding for coronavirus relief for States, Tribal governments, and local communitiesTitle VI of the Social Security Act (42 U.S.C. 801 et seq.) is amended by adding at the end the following: 602.Additional funding for coronavirus relief for States, Tribal governments, and local communities(a)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments under this section to States, Tribal governments, and local communities described in subsection (c)(6), $600,000,000,000 for fiscal year 2020. The amount appropriated under this paragraph and paid in accordance with this section shall be in addition to the amount appropriated under subsection (a) of section 601 and paid to States, Tribal governments, and units of local government under that section.(2)Reservation of fundsOf the amount appropriated under paragraph (1), the Secretary shall reserve—(A)$3,000,000,000 of such amount for making payments to United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa under subsection (c)(7);(B)$10,000,000,000 of such amount for making payments to Tribal governments under subsection (c)(8); (C)$59,000,000,000 of such amount for the portion of the payments made to the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico that is determined under subsection (c)(5); and(D)$205,000,000,000 of such amount for making payments to local communities under subsection (c)(6). (b)Deadline for paymentsThe Secretary shall make the payments determined under subsection (c) not later than 15 days after the date of enactment of this section.(c)Payment amounts(1)In generalSubject to paragraph (2), the amount paid under this section for fiscal year 2020 to a State that is one of the 50 States, the District of Columbia, or the Commonwealth of Puerto Rico, shall be the sum of—(A)the relative population proportion amount determined for the State under paragraph (3) for such fiscal year; and(B)the relative coronavirus infection rate proportion amount determined for the State under paragraph (5) for such fiscal year.(2)Minimum payment(A)In generalNo State that is one of the 50 States, the District of Columbia, or the Commonwealth of Puerto Rico, shall receive a payment under this section for fiscal year 2020 that is less than $5,000,000,000.(B)Pro rata adjustmentsThe Secretary shall adjust on a pro rata basis the amount of the payments for each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico, determined under this subsection without regard to this subparagraph to the extent necessary to comply with the requirements of subparagraph (A).(3)Relative population proportion amountFor purposes of paragraph (1)(A), the relative population proportion amount determined under this paragraph for a State for fiscal year 2020 is the product of—(A)the amount appropriated under subsection (a)(1) for fiscal year 2020 that remains after the application of the reservations made under subsection (a)(2); and(B)the relative State population proportion (as defined in paragraph (4)) determined for such fiscal year.(4)Relative State population proportion definedFor purposes of paragraph (3)(B), the term relative State population proportion means, with respect to each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico, the quotient of—(A)the population of the State, District of Columbia, or Commonwealth of Puerto Rico (as applicable); and(B)the sum of the populations of each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(5)Relative coronavirus infection rate proportion amountFor purposes of paragraph (1)(B), the relative coronavirus infection rate proportion amount determined under this paragraph for each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico, for fiscal year 2020 is the product of—(A)the amount reserved under subsection (a)(2)(C); and(B)the quotient of—(i)the coronavirus infection rate determined for the State, District of Columbia, or Commonwealth of Puerto Rico (as applicable); and(ii)the sum of the coronavirus infection rates determined for each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. (6)Payments to local communities(A)In generalFrom the amount reserved under subsection (a)(2)(D), the Secretary shall pay—(i)70 percent of the amount so reserved directly to the metropolitan cities and urban counties (as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) in the State that received allocations under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)) for fiscal year 2019, pursuant to the same formula used to make such allocations under that section for such fiscal year; and(ii)subject to subparagraph (C), 30 percent of the amount so reserved directly to each of the 50 States, to be distributed by such States upon receipt on a pass-through basis, and without requiring any application, to units of general local government in nonentitlement areas (as such terms are defined in such section 102) in such States, in amounts equal to the relative sum of the populations of such units of general local government in each such State as a proportion of the total population of all such units of general local government in all of the 50 States.(B)Units of general local government in nonentitlement areas with overlapping populations or consolidated governmentsIf two or more units of general local government in nonentitlement areas have overlapping populations or have formed a consolidated government—(i)the population of the unit of general local government with the largest population among such overlapping populations or that is part of such consolidated government shall be the population used for purposes of determining the amount to be paid directly to a State under clause (ii) of subparagraph (A); and(ii)the chief executive officer of the State shall distribute the portion of such payment that is based on such population among the units of general local government with such overlapping populations or that are part of such consolidated government, in amounts equal to the relative populations of such units of general local government as a proportion of such payment portion, unless—(I)the units of general local government involved notify such chief executive officer of their agreement regarding how such payment portion is to be distributed among them, based on the aggregate population of such units of general local government, in which case such chief executive officer shall make distributions in accordance with that agreement; or(II)in the case of a consolidated government, the consolidated government notifies such chief executive officer of a determination of the consolidated government regarding how such payment portion is to be distributed among the units of local government represented by the consolidated government, based on the aggregate population of such units of general local government, in which case such chief executive officer shall make distributions in accordance with that determination.(C)Treatment of States not acting as pass-through agents under CDBGIn the case of a State that has not elected to distribute amounts allocated under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)), the Secretary shall act in place of the State for purposes of determining the amount of, and distributing on a pass-through basis, and without requiring any application, payments to units of general local government in nonentitlement areas in that State under subparagraph (A)(ii). (7)Payments to territoriesThe amount paid under this section to the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or American Samoa, shall be the amount equal to the product of—(A)the amount reserved under subsection (a)(2)(A); and(B) each such territory's share of the combined total population of all such territories, as determined by the Secretary. (8)Payments to Tribal governmentsThe amounts paid under this section to Tribal governments from the amount reserved under subsection (a)(2)(B) shall be determined in the same manner as the amounts paid to Tribal governments under section 601(c)(7). (9)DataFor purposes of determining—(A)the population of each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, and units of general local government, the Secretary shall use the most recent year for which data are available from the Bureau of the Census; and(B)the relative coronavirus infection rate proportion amounts under paragraph (5), the Secretary shall use the most recent daily updated data on the number of COVID–19 cases published on the internet by the Centers for Disease Control and Prevention. (d)Other provisions(1)In generalThe amounts paid under this section shall be subject to—(A)the use of funds and oversight requirements of subsections (d) and (f) of section 601 in the same manner as such requirements apply to the amounts paid under that section; and(B)the definitions of each paragraph of section 601(g) other than paragraph (2) of that section.(2)IG funding authorityNotwithstanding section 601(f)(3), the Inspector General of the Department of the Treasury may use the amount appropriated under that section to carry out oversight and recoupment activities under this section in addition to the oversight and recoupment activities carried out under section 601(f).(3)NonapplicationExcept as otherwise provided in this section, the requirements applicable to the amount appropriated for fiscal year 2020 under section 601(a)(1) (as added by section 5001 of Public Law 116–136) shall not apply to the amount appropriated under subsection (a) of this section for such fiscal year..3.Additional authority to use payments to make up revenue shortfallsEffective as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), subsection (d) of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act, is amended to read as follows:(d)Use of funds(1)In generalA State, Tribal government, and unit of local government may use the funds provided under a payment made under this section for any expenditures during the period that begins on January 1, 2020, and ends on June 30, 2022—(A)to prevent, prepare for, or respond to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19) or the declaration by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) of a major disaster or emergency with respect to COVID–19; or(B)to provide services, benefits, or assistance, or support programs, projects, and operations, accounted for in the budget for the State, Tribal government, or unit of local government approved for any fiscal year occurring during the period that begins on January 1, 2020, and ends on June 30, 2022 (without regard to any relation to the Coronavirus Disease 2019 (COVID–19)).(2)Non-Federal fundingFor the purpose of meeting the non-Federal share requirement of any Federal grant-in-aid program or other form of Federal assistance, including assistance provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and the Medicaid program established under title XIX, funds provided under a payment made under this section to a State, Tribal government, or unit of local government are deemed to be non-Federal funds.(3)LimitationA State, Tribal government, or unit of local government may not use funds provided under a payment made under this section to provide any kind of tax cut, rebate, deduction, credit, or any other tax benefit, or to reduce or eliminate any fee imposed by the State, Tribal government, or unit of local government, during the period described in paragraph (1)..